
	
		III
		110th CONGRESS
		1st Session
		S. RES. 169
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2007
			Mrs. Hutchison (for
			 herself and Ms. Mikulski) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing Susan G. Komen for the Cure on
		  its leadership in the breast cancer movement on the occasion of its 25th
		  anniversary.
	
	
		Whereas, Nancy G. Brinker promised her dying sister, Susan
			 G. Komen, that she would do everything in her power to end breast
			 cancer;
		Whereas, in Dallas, Texas, in 1982, that promise became
			 Susan G. Komen for the Cure and launched the global breast cancer
			 movement;
		Whereas, Susan G. Komen for the Cure has grown to become
			 the world’s largest grassroots network of breast cancer survivors and activists
			 fighting to save lives, empower people, ensure quality care for all, and
			 energize science to find the cure;
		Whereas, Susan G. Komen for the Cure has invested nearly
			 $1,000,000,000 to fulfill its promise, becoming the largest source of nonprofit
			 funds in the world dedicated to curing breast cancer;
		Whereas, Susan G. Komen for the Cure is committed to
			 investing an additional $1,000,000,000 over the next decade in breast health
			 care and treatment and in research to discover the causes of breast cancer and,
			 ultimately, its cure;
		Whereas, Susan G. Komen for the Cure serves the breast
			 health and treatment needs of millions, especially underserved women, through
			 education and support to thousands of community health organizations, with
			 grants to date of more than $480,000,000;
		Whereas, Susan G. Komen for the Cure has played a critical
			 role in virtually every major advance in breast cancer research over the past
			 25 years, with research investments to date of more than $300,000,000;
		Whereas, Susan G. Komen for the Cure has advocated for
			 more research on breast cancer treatment and prevention, with the Federal
			 Government now devoting more than $900,000,000 each year to breast cancer
			 research, compared with $30,000,000 in 1982;
		Whereas, Susan G. Komen for the Cure is a leader in the
			 global breast cancer movement, with more than 100,000 activists in 125 cities
			 and communities, mobilizing more than 1,000,000 people every year through
			 events like the Komen Race for the Cure Series—the world’s largest and most
			 successful awareness and fundraising event for breast cancer;
		Whereas, Susan G. Komen for the Cure has been a strong
			 supporter of the National Breast and Cervical Cancer Early Detection Program
			 and the Mammography Quality Standards Act;
		Whereas, in the last 25 years early detection and testing
			 rates have increased, with nearly 75 percent of women over 40 years of age now
			 receiving regular mammograms, compared with 30 percent of such women in
			 1982;
		Whereas, in the last 25 years, the 5 year breast cancer
			 survival rate has increased to 98 percent when the cancer is caught before it
			 spreads beyond the breast, compared with 74 percent in 1982;
		Whereas, without better prevention and a cure, 1 in 8
			 women in the United States will continue to suffer from breast cancer—a
			 devastating disease with physical, emotional, psychological, and financial pain
			 that can last a lifetime;
		Whereas, without a cure, an estimated 5,000,000 Americans
			 will be diagnosed with breast cancer—and more than 1,000,000 could die—over the
			 next 25 years;
		Whereas, Susan G. Komen for the Cure is challenging
			 individuals, communities, States, and Congress to make breast cancer an urgent
			 priority;
		Whereas, Susan G. Komen for the Cure recognizes that in
			 the world of breast cancer, the big questions are still without answers: what
			 causes the disease and how it can be prevented; and
		Whereas, Susan G. Komen for the Cure is marking its 25th
			 anniversary by recommitting to finish what it started and end breast cancer:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates
			 Susan G. Komen for the Cure on its 25th anniversary;
			(2)recognizes Susan
			 G. Komen for the Cure as a global leader in the fight against breast cancer and
			 commends the strides the organization has made in that fight; and
			(3)supports Susan G.
			 Komen for the Cure's commitment to attaining the goal of a world without breast
			 cancer.
			
